Name: 87/569/EEC: Council Decision of 1 December 1987 concerning an action programme for the vocational training of young people and their preparation for adult and working life
 Type: Decision
 Subject Matter: employment;  European construction;  demography and population;  social affairs;  labour market
 Date Published: 1987-12-10

 Avis juridique important|31987D056987/569/EEC: Council Decision of 1 December 1987 concerning an action programme for the vocational training of young people and their preparation for adult and working life Official Journal L 346 , 10/12/1987 P. 0031 - 0033 Finnish special edition: Chapter 5 Volume 4 P. 0123 Swedish special edition: Chapter 5 Volume 4 P. 0123 *****COUNCIL DECISION of 1 December 1987 concerning an action programme for the vocational training of young people and their preparation for adult and working life (87/569/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 128 thereof, Having regard to Council Decision 63/266/EEC of 2 April 1963 laying down general principles for implementing a common vocational training policy (1), and in particular the second and tenth principles therein, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas the fundamental objectives of the common vocational training policy set down in the second principle in Decision 63/266/EEC refer, in particular, to the need to guarantee adquate vocational training for all and to avoid any harmful interruption between completion of general education and commencement of vocational training; Whereas the tenth principle in Decision 63/266/EEC states that special measures may be taken in respect of special problems concerning specific sectors of activity or specific categories of persons; Whereas the Council, in its resolution of 18 December 1979 on linked work and training for young persons (5), affirmed that there is a continuing need to encourage the development of effective links between training and job experience and to establish coordinated programmes and structures making for cooperation between the various bodies responsible; Whereas the Council, in its resolution of 11 July 1983 on vocational training policies within the Community for the 1980's (6), agreed on specific measures in favour of young people; Whereas the Council, in its Decision 85/368/EEC of 16 July 1985 on the comparability of vocational qualifications between the Member States of the European Community (7), invited the Commission to undertake the necessary work to enable workers to make better use of their qualifications throughout the Community; Whereas the Council, in its resolution of 22 December 1986 on an action programme on employment growth (8), called for more effective programmes of vocational education and training for young people; Whereas it is a priority objective that young people should be properly prepared for working life and their responsibilities as adults and that measures be developed to improve the transition of young people from school to adult and working life; Whereas there is a need for all young people who so wish to receive one year's or, if possible, two years' vocational training in addition to their compulsory education, as agreed by the European Council at its meeting in Milan on 28 and 29 June 1985 when it approved the proposals of the ad hoc committee on a people's Europe and briefed the Commission and the Council, acting within their respective powers, to ensure the implementation of the proposals contained therein; Whereas there is a need to promote further action and to build on the achievements as well as the measures previously taken at Community level in respect of vocational education and training; Whereas there is a need to give a significant European dimension to the different policy measures designed to raise the standards of vocational education and training for young people throughout the Community and to place greater emphasis on better information for young people, on their active participation and on the development of their entrepreneurial capacities; Whereas there is a need to give a European dimension to the various training initiatives and to stimulate exchange of experience between Member States as a contribution to the achievement of the internal market and the elimination of barriers to the free movement of persons in the Community, HAS DECIDED AS FOLLOWS: Article 1 1. A programme is hereby adopted for a five-year period commencing on 1 January 1988 to support and supplement, through measures at Community level, the policies and activities of the Member States in doing their utmost to ensure, as called for by the European Council, that all young people in the Community who so wish receive one year's, or if possible two or more years', vocational training in addition to their full-time compulsory education. 2. The programme is also intended to: (a) raise the standards and quality of vocational training within the Community and stimulate improvements in vocational training for young people and their preparation for adult and working life and for continuing training; (b) diversify the provision of vocational training so as to offer choice for young people with different levels of ability, leading to recognized vocational training qualifications; (c) enhance the capacity of vocational training systems to adapt to rapid economic, technological and social change; (d) add a Community dimension to both the supply of, and demand for, vocational qualifications on the labour market, taking account of the need to promote comparability of these qualifications between the Member States of the Community. Article 2 The Community measures provided for in Article 3 should support and supplement those activities of the Member States which comply with the general principles for implementing a common vocational training policy and which are intended to: 1. (a) strengthen, in cooperation with the social partners, links and cooperation at all levels between the vocational education, training and guidance systems and all sectors of the economy, both public and private, including, as appropriate, public, private and voluntary bodies and youth organizations; (b) ensure that such activities contribute to: - mobilizing available resources to encourage the personal and vocational development of young people, - avoiding ad hoc and temporary structures, and - the acquisition of recognized vocational qualifications; 2. encourage better use of opportunities flowing from a more diversified process of vocational guidance and support for those undergoing training, and from the coordination of such activities with a view to maintaining continuity; 3. provide improved knowledge of developments in the labour market, including the changing requirements for skills and qualifications in the different sectors, and of working conditions, particularly health and safety; 4. promote equal opportunities, in particular through measures taken to enable young women to participate on an equal basis in all vocational training programmes, and to facilitate their transition from training to employment; 5. devote particular attention to young people most at risk, including disabled and disadvantaged young people, as well as those who leave full-time compulsory education with few or no qualifications, with a view to making it possible for them to obtain a recognized training qualification and thus facilitate their transition to employment; 6. encourage the development of the creativity, initiative and enterprise of young people. This involves in particular promoting skills and confidence, which are necessary for access to training leading to a recognized qualification and facilitate access to the labour market. In this context, special account shall be taken of the initiative and adaptability required of workers in small and medium-sized enterprises. Article 3 In order to achieve the objectives stated in Article 1 and to support and complement the activities of the Member States referred to in Article 2, the Commission shall make a contribution through the following measures, which are aimed at adding a Community dimension to the design and implementation of vocational training policies in the Member States. In this context, it shall place particular emphasis on the practical activities set out in point 1 below: 1. (a) the launching of a European network of training initiatives linking projects from the different Member States of the kind set out in Article 2 (1) (a), which encourage the personal and vocational development of young people through cooperative or integrated vocational education, training and guidance measures; (b) specific assistance for innovative information projects on the transition from school to vocational training and to working life, in particular those which involve young people in their planning, organization and implementation; (c) specific assistance for projects to encourage the development of entrepeneurial skills, creativity and responsibility amongst young people, including those which involve young people in their planning, organization and implementation; (d) exchange of vocational training specialists; (e) technical assistance as necessary in the implementation of this programme; 2. (a) comparative research on vocational education and training issues, including surveys on the effectiveness of youth training programmes; (b) review of the evolution of vocational qualifications; (c) dialogue and reviews between policy-makers and the social partners on/of the implementation of this programme. The Commission shall draw upon the assistance of the European Centre for the Development of Vocational Training in the implementation of this programme, subject to the conditions laid down in Council Regulation (EEC) No 337/75 of 10 February 1975 establishing a European Centre for the Development of Vocational Training (1). Article 4 Before 1 January 1990, the Commission shall present an interim report and, before the end of 1993, a final report, on the implementation of this programme to the Council and the European Parliament, as well as to the Advisory Committee on Vocational Training, the rules of which were set up under Council Decision 63/688/EEC (2), and to the Education Committee, set up under the resolution of 9 February 1976 of the Council and of the Ministers of Education, meeting within the Council (3). Done at Brussels, 1 December 1987. For the Council The President H. DYREMOSE (1) OJ No 63, 20. 4. 1963, p. 1338/63. (2) OJ No C 90, 4. 4. 1987, p. 4. (3) Opinion delivered on 19 November 1987 (not yet published in the Official Journal). (4) OJ No C 180, 8. 7. 1987, p. 48. (5) OJ No C 1, 3. 1. 1980, p. 1. (6) OJ No C 193, 20. 7. 1983, p. 2. (7) OJ No L 199, 31. 7. 1985, p. 56. (8) OJ No C 340, 31. 12. 1986, p. 2. (1) OJ No L 39, 13. 2. 1975, p. 1. (2) OJ No 190, 30. 12. 1963, p. 3090/63. (3) OJ No C 38, 19. 2. 1976, p. 1.